Citation Nr: 1225912	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO. 11-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to July 1985.



These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran must be afforded an opportunity for a VA medical examination. VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A January 1964 service treatment record (STR) reflects a complaint of lower back pain. He was diagnosed with a muscle spasm. A September 1968 STR reflects a complaint of left-sided back pain while playing with children. Imaging studies reflected no fracture. An August 1976 x-ray noted "spurring of lower T vertebrae otherwise WNL [within normal limits]."

In light of the in-service complaints and the assertion of continuity, the claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c) (4) to resolve diagnosis (es) and etiology.



Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to a low back condition that is not currently of record. Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examination to  ascertain whether the Veteran's low back condition was caused or aggravated by any incident of active military service. The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.






(b) The examiner must respond to the questions: 

DOES THE VETERAN HAVE A LOW BACK CONDITION THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE? 

 (c) The examiner's attention is called to the following: 

* A July 1955 Report of Medical History reflects no complaints of bone, joint, or other deformity.

* A July 1955 Report of Medical Examination reflects a normal spine.

* A January 1964 STR reflects complaints of lower back pain with a diagnosis of muscle strain. 

* An October 1965 Report of Medical History reflects complaints of bone, joint, or other deformity.

* A September 1968 STR reflects complaints of left-sided back pain while playing with children. Imaging studies reflected no fracture.  

* An August 1976 x-ray noted "spurring of lower T vertebrae otherwise WNL."

* A March 1979 Report of Medical Examination reflects a normal spine.

* An August 1976 STR reflects a normal spine.

* A March 1978 STR reflects no complaints of recurrent back pain.

* A March 1979 Report of Medical Examination reflects a normal spine.

* An October 1984 Report of Medical History reflects no complaints of recurrent back pain.

(d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

(e) If the medical evidence supports a diagnosis the examiner must comment upon whether any symptomatology noted within a short period of time after the Veteran's discharge from active service supports a finding that the disability was a manifestation of the currently diagnosed disability. 

(f) The examiner must provide a complete explanation for his or her opinion(s) based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. The RO/AMC should conduct any other appropriate examination and development it deems necessary. Then readjudicate the claim of service connection for a low back condition. If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



